Wright, J.,
dissenting in part and concurring in part. I concur in the majority’s affirmation of the BTA’s findings with respect to the ladders, stairways, platforms and brackets. Likewise, I agree with the BTA’s treatment of the cleaning and painting items. I take this posture because this court should give strong deference to the board’s findings despite my own reservations concerning their propriety. Similarly, a finding that the slag used to build roads to the drilling site and to support a drilling rig is taxable is not against the manifest weight of the evidence given the clear mandate of R.C. 5739.01(E)(2).
However, I would exempt the pit liners and kiln dust. I say this because, absent these items, the wells involved could not have been drilled and the gas and *101oil products could not have been removed from the formation that contained them.
I reluctantly concur with the BTA’s affirmation of the commissioner’s refusal to entirely abate the penalty here, despite the effort to comply with the Tax Commissioner to resolve the issues in dispute, many of which were of first import.
Pfeifer, J., concurs in the foregoing opinion.